DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmes et al (Post-processing of the full matrix of ultrasonic transmit-receive array data for non-destructive evaluation) in view of Stehle et al (2021/0282748).
Regarding claim 1, Holmes et al disclose a method for locating a plurality of elements comprising a flexible ultrasound phased array (the use of phased array systems and flexible arrays - Introduction – p.701, col.1), the method comprising:
constructing a matrix of traveltimes for all transmit and receive combinations of the plurality of elements (full matrix of time domain signals for all transmit and receive combinations - Simulation of ultrasonic array data – p.702, col.2);
deriving traveltimes from each of the plurality of elements and arraying the travel times into the matrix (full matrix of time domain signals – Simulation of ultrasonic array data – p.702, col.2);
establishing relative positions of the first element of the plurality to the last element of the plurality (figs.1 and 4); and
iteratively modeling locations of each element of the plurality relative to the first and last elements of the plurality to fix the matrix of traveltimes (using the array detailed in table 1 -  Modeling results and discussion – p.706, col.1).
Holmes et al fail to explicitly disclose transmitting a signal from each one element of the plurality and receiving the signal at each of the other elements of the plurality.
However, Stehle et al teach in the same medical field of endeavor, transmitting a signal from each one element of the plurality and receiving the signal at each of the other elements of the plurality (flexible ultrasound transducer arrays - [0010]; and transmitting a signal and receiving a signal to determine time-of-flight information to determine the relative positions and/or orientations of the ultrasound transducer cells – [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the mathematical concepts of constructing a matrix of traveltimes for each of the plurality of elements and modeling the locations of the elements in a simulation of Holmes with transmitting from each one element and receiving a signal at each of the other elements of the plurality as it would provide a real-world application of the simulation to a flexible phased array to provide relative positions and/or relative orientations of the plurality of elements.
Regarding claim 10, Holmes et al disclose a method of constructing an ultrasound image, the method comprising:
locating a plurality of elements comprising a flexible ultrasound phased array (the use of phased array systems and flexible arrays - Introduction – p.701, col.1) by:
constructing a matrix of traveltimes for all transmit and receive combinations of the plurality of elements (full matrix of time domain signals for all transmit and receive combinations - Simulation of ultrasonic array data – p.702, col.2);
deriving traveltimes from each of the plurality of elements and arraying the travel times into the matrix (full matrix of time domain signals – Simulation of ultrasonic array data – p.702, col.2);
establishing relative positions of the first element of the plurality to the last element of the plurality (figs.1 and 4); and
iteratively modeling locations of each element of the plurality relative to the first and last elements of the plurality to fix the matrix of traveltimes (using the array detailed in table 1 -  Modeling results and discussion – p.706, col.1); and
utilizing the modeled locations of each element of the plurality to construct the ultrasound image (advanced imaging algorithm - Implementation of post-processing algorithms – p.703-p.704, col.2).
Holmes et al fail to explicitly disclose transmitting a signal from each one element of the plurality and receiving the signal at each of the other elements of the plurality.
However, Stehle et al teach in the same medical field of endeavor, transmitting a signal from each one element of the plurality and receiving the signal at each of the other elements of the plurality (flexible ultrasound transducer arrays - [0010]; and transmitting a signal and receiving a signal to determine time-of-flight information to determine the relative positions and/or orientations of the ultrasound transducer cells – [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the mathematical concepts of constructing a matrix of traveltimes for each of the plurality of elements and modeling the locations of the elements in a simulation of Holmes with transmitting from each one element and receiving a signal at each of the other elements of the plurality as it would provide a real-world application of the simulation to a flexible phased array to provide relative positions and/or relative orientations of the plurality of elements.
Claim(s) 8, 9, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmes et al (Post-processing of the full matrix of ultrasonic transmit-receive array data for non-destructive evaluation) in view of Stehle et al (2021/0282748) as applied to claims 1 and 10 above, and further in view of Desjardins et al (2016/0038119).
Regarding claims 8, 9, 17 and 18, Holmes et al as modified by Stehle et al disclose the invention as claimed and discussed above, but fail to explicitly disclose wherein deriving traveltimes includes using a cross-correlation algorithm, deriving a measured path length from the received signals; and minimizing an error between the measured path lengths and the respective location iteration of the respective elements of the plurality.
However, Desjardins et al teach in the same medical field of endeavor, wherein deriving traveltimes includes using a cross-correlation algorithm (performs a cross-correlation of the receives signal for the different transducer elements - [0098]), deriving a measured path length from the received signals (different lengths correspond to different time-of-flight for the ultrasound signals – [0185]); and minimizing an error between the measured path lengths and the respective location iteration of the respective elements of the plurality (detecting a signal from more than three transducers, more accurate position estimate – [0113]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the deriving traveltimes and iterative modeling of Holmes et al as modified by Stehle et al with a cross-correlation algorithm, deriving a measured path length and minimizing an error between the measured path lengths and the respective location of Desjardins et al as it would provide optimized propagation times and localization of the plurality of elements.
Allowable Subject Matter
Claims 2-7 and 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104. The examiner can normally be reached Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROCHELLE D TURCHEN/Primary Examiner, Art Unit 3793